El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
José Miguel Márquez fue acusado del delito de asesinato en segundo grado ante la Corte de Distrito de Ponce y con-victo de homicidio. Como apelante sostiene que la verdadera cansa próxima del accidente lo fueron los actos del interfecto al dejar de seguir las instrucciones de su médico y al hacer cosas prohibídasle por éste, como por ejemplo, tomar agua. La prueba fué clara respecto a la conducta del occiso.
Esta corte ha resuelto en el caso de Pueblo v. Rodríguez, 39 D.P.R. 929, refiriéndose, entre otras, a las citas que hace el fiscal en su alegato, que cuando la muerte no hubiera ocurrido a no ser por los actos del acusado, el descuido o tratamiento inadecuado por parte de los médicos no puede exonerar al acusado. Tampoco, bajo los hechos de este caso, podían eximirlo los actos del finado. Véase también Pueblo v. Gonzalo, 47 D.P.R. 714.

Bebe confirmarse la sentencia apelada.